Case 19-07004   Doc 20-1   Filed 05/16/19 Entered 05/16/19 12:50:46   Desc Exhibit
                                     Page 1 of 13
Case 19-07004   Doc 20-1   Filed 05/16/19 Entered 05/16/19 12:50:46   Desc Exhibit
                                     Page 2 of 13
Case 19-07004   Doc 20-1   Filed 05/16/19 Entered 05/16/19 12:50:46   Desc Exhibit
                                     Page 3 of 13
Case 19-07004   Doc 20-1   Filed 05/16/19 Entered 05/16/19 12:50:46   Desc Exhibit
                                     Page 4 of 13
Case 19-07004   Doc 20-1   Filed 05/16/19 Entered 05/16/19 12:50:46   Desc Exhibit
                                     Page 5 of 13
Case 19-07004   Doc 20-1   Filed 05/16/19 Entered 05/16/19 12:50:46   Desc Exhibit
                                     Page 6 of 13
Case 19-07004   Doc 20-1   Filed 05/16/19 Entered 05/16/19 12:50:46   Desc Exhibit
                                     Page 7 of 13
Case 19-07004   Doc 20-1   Filed 05/16/19 Entered 05/16/19 12:50:46   Desc Exhibit
                                     Page 8 of 13
Case 19-07004   Doc 20-1   Filed 05/16/19 Entered 05/16/19 12:50:46   Desc Exhibit
                                     Page 9 of 13
Case 19-07004   Doc 20-1   Filed 05/16/19 Entered 05/16/19 12:50:46   Desc Exhibit
                                    Page 10 of 13
Case 19-07004   Doc 20-1   Filed 05/16/19 Entered 05/16/19 12:50:46   Desc Exhibit
                                    Page 11 of 13
Case 19-07004   Doc 20-1   Filed 05/16/19 Entered 05/16/19 12:50:46   Desc Exhibit
                                    Page 12 of 13
Case 19-07004   Doc 20-1   Filed 05/16/19 Entered 05/16/19 12:50:46   Desc Exhibit
                                    Page 13 of 13
